 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDSlumber ProductsCorp.&Sealy SoutheastandLocal 282,United Furniture Workers of America,AFL-CIO,Petitioner.Case 26-RC-3393August 26, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAPursuant to a stipulation for certification uponconsent electionapproved on February 26, 1969, anelection by secret ballot was conducted on March26, 1969, under the direction and supervision of theRegionalDirector forRegion26,among theemployees in the stipulated unit described below. Atthe conclusion of the election, the Regional Directorserved upon the parties a tally of ballots whichshowed that, of approximately 222 eligible voters,223 ballots had been cast, of which 104 were for,and 101 against the Petitioner. Seventeen ballotswere challenged, and 1 ballot was found to be void.The challenged ballots are sufficient in number toaffect the results of the election. Thereafter, theEmployer and Petitioner filed timely objections.InaccordancewithNationalLabor RelationsBoardRules and Regulations,Series 8, as amended,the RegionalDirector conducted an investigation ofthe challenged ballots and the objections and, onMay 9, 1969, issued and duly served upon theparties his Report on Challenges and Objections, inwhichherecommended that the Employer'sobjections be overruled in their entirety, that certainof the Petitioner's objections be overruled, and thatthe remainingobjectionsraised issueswhich wouldbest be resolved on the basis of record testimony,and further recommended that if the revised tally ofballots reveals that a majority of the valid votes hasnotbeencastfortheUnion, the case beconsolidated with Case 26-CA-3332. Thereafter, theEmployer filed timely exceptions to theRegionalDirector's report. Subsequently, the Employer andthePetitioner entered into a stipulation, approvedby the Regional Director for Region 26 on June 10,1969, whereby the parties agreed that in the event arevisedtallyof ballots should reveal that thePetitioner did not receive a majority of valid votescast, the election held on March 26, 1969, be setaside and a new election be directed by the Board.The parties further stipulated and agreed that in theevent a revised tally showed that the Petitioner didreceive a majority of valid votes cast in the election,thePetitionerbecertifiedastheexclusiverepresentative of the Employer's employees for thepurposes of collectivebargaining.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain" employees of the Employer.3.A question affecting commerce existsconcerningthe representation of employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.4.Inaccordancewith the stipulation of theparties, we find, that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act:Included:Allproductionandmaintenanceemployees and truckdrivers employed at theEmployer'splantinMemphis,Tennessee.Excluded:Allofficeclericalemployees,watchmen, guards and supervisors as defined inthe Act.5.TheBoardhasconsidered theRegionalDirector'sReport and the Employer's exceptions,and finds merit in the Employer's exceptions to theRegionalDirector'srecommendation that thechallengestotheballotsofWilliamGarvins,LawsonW. Danielson, and Malvin Massey besustained.'The Regional Director recommended that thechallenge to the ballot of employee William Garvinsbe sustained on the ground that Garvins, althoughworking within the unit as a regular productionemployee, was hired for a limited time to liquidate asocial security overpayment, and was therefore apensioner under the Social Security Act who intendstowork just long enough in 1969 to qualify formaximum socialsecurity benefits.InHoliday Innsof America, Inc.,176 NLRB No. 124, the Boardreconsidered and revised its policy concerning thevoting eligibility of social security annuitants.AsGarvinswas employed as a regular productionemployee at times material herein, we shall, inaccordance with our decision in the cited case, directthatGarvins' ballot be opened and counted by theRegionalDirector.''In the absence of exceptions, we adoptproforma the RegionalDirector's recommendations that the challenges to the ballots of RayBeale,AlvinBlade,CurleeLee Smith,SallyAnn Mitchell, JamesHolloway,and Rosevelt Bowers be sustained,and that the challenges tothe ballots of Gladys Klaus,Evelyn Hillman,John Humphrey, SammieShaffer,Roosevelt Owens, and Gladys Graves be overruled,and that theEmployer's objections,as well as Petitioner's objections 1(b), (e), (f), and(g) be overruled.We further find that the Employer's exceptions to theRegional Director's recommendation that the challenges to the ballots ofMelvin Edwards and Walter Hamer be sustained raise no material orsubstantial issues of fact or law which would warrant reversal of theRegional Director's findings and recommendations.'Member Jenkins agrees that Garvins'ballot should be opened andcounted,not for the reasons given inHoliday Inns.but because Garvins'intention to retire at a future date does not, under settled principles of law,render him ineligible to vote in the present election.178 NLRB No. 39 SLUMBER PRODUCTS CORP. & SEALY SOUTHEAST225The Regional Director sustained the challenges tothe ballots of Lawson W. Danielson and MalvinMassey on the grounds that they are accorded extrabenefitsand consequently lack a community ofinterestwith,and enjoy a "special status" whichwarrants their exclusion from the unit. BothDanielson, a maintenance electrician, and Massey, asewingmachine mechanic, participate in a moreliberalhospitalization and life insurance programthat is normally reserved for supervisors, arepermitted to eat in the "executive cafeteria", andpark their cars in the area normally reserved forsupervisory and management personnel. However,as found by the Regional Director, there is noevidence thatDanielson orMassey possess anyindicia of supervisory authority, and they thereforecannot be considered supervisors.Moreover, bothareon the production payroll, share commonsupervision with unit employees with whom they arein constant contact, work the same hours, are paidby the same method, and receive the same vacation,holiday,andprofitsharingbenefits.We findDanielson and Massey are eligible to vote in theelection as employees in the agreed appropriate unit.Accordingly, as we have overruled the challengedballots of employeesWilliam Garvins, Lawson W.Danielson,MalvinMassey, Gladys Klaus, EvelynHillman,JohnHumphrey,SammieShaffer,RooseveltOwens, and Gladys Graves, we shalldirect that the Regional Director open and countthese ballots, issue a revised tally of ballots, andproceed in accordance with the June 10, 1969,stipulation.ORDERIt is hereby ordered that the challenges to theballots of William Garvins, Lawson W. Danielson,MalvinMassey,GladysKlaus,EvelynHillman,JohnHumphrey,SammieShaffer,RooseveltOwens, and Gladys Graves be, and they hereby are,overruled.It is directed that as part of the investigation toascertainrepresentativesforthepurposesofcollectivebargainingamong the employees ofSlumber Products Corp. & Sealy Southeast, at itsMemphis, Tennessee, plant in an appropriate andstipulated unit, the Regional Director for Region 26shall, pursuant to National Labor Relations BoardRules and Regulations, Series 8, as amended, within10 days from the date of this Decision open andcount the ballots designated in the first paragraph ofthisOrder and, thereafter, prepare and cause to beserved upon the parties a revised tally of ballots,including therein the count of said challengedballots.It is further directed thatin the eventthe revisedtallyof ballots shows the Petitioner received amajorityof the valid votes cast, the RegionalDirector shall issue a Certification of Representativeto the Petitioner.It is further directed that should the revised tallyof ballots show that the Petitioner has not received amajority of the valid ballots cast, the electionconducted on March 26, 1969, shall beset aside, inaccordance with the stipulation of the parties, and asecond election by secret ballot shall be conductedamong the employees in the appropriate unit. TheRegional Director for Region 26 shall direct andsupervise the election, subject to National LaborRelations Board Rules and Regulations. Eligible tovote are those in the unit who were employed duringthe payroll period immediately preceding the date ofthe issuance of the Notice of Second Election,including employees who did not work during thatperiodbecause they were ill, on vacation, ortemporarily laid off. Also eligible are employeesengaged in an economic strike which commencedless than 12 months before the election date andwho retained their status as such during theeligibility period and their replacements. Those inthe military service of the United States may vote ifthey appear in person at the polls. Ineligible to voteare employees who have quit or been discharged forcausesincethedesignatedpayrollperiodandemployees engaged in a strike who have beendischargedforcausesincethecommencementthereof, and who have not been rehired or reinstatedbefore the election date, and employeesengaged inan economic strike which commenced more than 12months before the election date and who have beenpermanently replaced.' Those eligible shall votewhether or not they desire to be represented forcollective-bargainingpurposes by Local 282, UnitedFurniture Workers of America, AFL-CIO.'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresses which may be used to communicate with them.ExcelsiorUnderwear Inc,156 NLRB1236;N.L.R.B v. Wyman-Gordon Company,394 U.S. 759Accordingly,it is hereby directed that an election eligibilitylist,containing the names and addresses of all the eligible voters, must befiled by the Employer with the Regional Director for Region 26 within 7days after the date of issuance of the Notice of Second Election by theRegional Director.The Regional Director shall make the list available toallparties to the election.No extension of time to file this list shall begrantedby theRegional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.